UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA
_______________________________________
                                               )
GULED HASSAN DURAN (ISN 10023),                )
                                               )
                       Petitioner,             )
                                               )
        v.                                     )   Civil Action No. 16-2358 (RBW)
                                               )
JOSEPH R. BIDEN, JR., in his official capacity )
as President of the United States, et al.,     )
                                               )
                       Respondents.            )
_______________________________________)

                                          ORDER

       Upon consideration of the respondents’ Unopposed Motion for Extension of Time to File

Reply Brief, ECF No. 125, and for good cause shown, it is hereby

       ORDERED that the respondents’ Unopposed Motion for Extension of Time to File

Reply Brief, ECF No. 125, is GRANTED. It is further

       ORDERED that, on or before April 30, 2021, the respondents shall submit their reply in

support of their Second Ex Parte Supplement to Their Motion for an Exception to Disclosure

Pursuant to Section I.D of the Case Management Order.

       SO ORDERED this 14th day of April, 2021.


                                                          REGGIE B. WALTON
                                                          United States District Judge